LawreNCE, Judge:
The above-enumerated appeals for a reap-praisement present the question of the proper dutiable value of certain wire strand, imported from Japan.
The parties hereto have stipulated and agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by counsel for the parties hereto:
*577That the merchandise covered by the appeals to reappraisement enumerated above consist of wire strand exported from Japan during the period beginning September 1,1958 and ending December 31,1958; that wire strand is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of each shipment of wire strand covered by each of the appeals to reappraisement enumerated above, the prices at which wire strand, such as or similar to the wire strand described on the invoices covered by the instant appeals to reappraisement were freely sold, or in the absence of sales, offered for sale in the principal market of Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $268 per metric ton for wire strand of % inch diameter (United States funds).
Upon, tbe agreed facts of record, I find and hold that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the wire strand in issue and that said value is $268 per metric ton for wire strand of %-inch diameter (United States funds).
Judgment will issue accordingly.